DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, species chimera DENV/ZIKV having at least one mutation, in the reply filed on May 17, 2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Please note that the embodiment in claim 1 that is directed to a chimera (without a mutation) is not under examination.
Claims Summary
Claim 1 and its dependent embodiments are directed to a coding region (understood to be a polynucleotide) for a non-structural protein 1 (NS1) variant, wherein the coding region is a chimera having at least one mutation, wherein the mutation is an insertion, a deletion or a substitution of a non-Asn codon for an Asn codon, or a non-Thr codon for a Thr codon in a canonical Asn-Xxx-Ser/Thr N-linked glycosylation site.  (Xxx is any amino acid.)  The chimera is a fusion of at least two different NS1 coding regions, DENV and ZIKV (claim 2).  The fusion point is within or immediately adjacent to a codon for Asn found in a canonical Asn-Xxx-Ser/Thr N-linked glycosylation site.  Specifically, the fusion point is at codon 130, 131, 132, 207, 208 or 209 (claim 6).  
In another embodiment, the coding region comprising the chimera is derived from DENV and comprises at least one codon substitution for at least one codon encoding the amino acids corresponding to positions 130-132 of SEQ ID NO: 4 (claim 17), more specifically, a non-Asp amino acid, such as Ala, for the Asp corresponding to position 130 of SEQ ID NO: 4 (claims 18 and 19).  (SEQ ID NO: 4 is 352 amino acids in length, and represents DENV NS1.)
In another embodiment, the coding region comprising the chimera is derived from DENV and comprises a codon substitution of a non-Thr amino acid, such as alanine, for Thr corresponding to position 132 of SEQ ID NO: 4 (claims 20 and 21).
In another embodiment, the coding region comprises a substitution at one or more codons encoding amino acids corresponding to positions 207-209 of SEQ ID NO: 4 (claim 22).  Specifically, an Ala is substituted for the Asp at position 207 and/or for the Thr at position 209 (claim 24).
In another embodiment (claim 27), the coding region comprises one of the following pairs of codon substitutions:
Substitution of a non-Asn for the Asn corresponding to positions 130 and 207 of SEQ ID NO: 4
Substitution of a non-Asn for the Asn corresponding to position 130 of SEQ ID NO: 4, and substitution of a non-Thr for the Thr corresponding to position 209 of SEQ ID NO: 4
Substitution of a non-Thr for the Thr corresponding to position 132 of SEQ ID NO: 4, and substitution of a non-Asn for the Asn corresponding to position 207 of SEQ ID NO: 4
Substitution of a non-Thr for the Thr corresponding to positions 132 and 209 of SEQ ID NO: 4.
In another embodiment, the coding region comprising the chimera is derived from ZIKV and comprises a codon substitution at one or more codons corresponding to positions 130-132 of SEQ ID NO: 2 (claim 41), specifically, substitution of Ala for Asn corresponding to position 130 of SEQ ID NO: 2, and/or substitution of Ala for Ser corresponding to position 132 of SEQ ID NO: 2 (claim 42).  (SEQ ID NO: 2 is 352 amino acids and represents ZIKV NS1.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 refers to codon positions that are not referenced by a sequence identifier.  Without a sequence identifier, it is not clear where those positions are located in terms of their location in the coding region.  The metes and bounds cannot be determined.

Conclusion
Claims 1, 2, 4, 17-22, 24, 27, 41 and 42 are allowable with regard to the elected species of DENV/ZIKV chimeric NS1 with at least one mutation.  Until the rejection of claim 6 under 35 U.S.C. 112(b) is resolved, no other species will be rejoined.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yee-Shin Lin (US 2012/0070454 A1, cited in the IDS filed 8/26/2021) discloses chimeric DENV/JEV NS1 proteins for vaccination against DENV.  The rationale behind the design was to vaccinate against DENV by  targeting DENV NS1 to avoid potential ADE (compared with targeting DENV E), see Lin, paragraph [0008].  Lin truncated DENV NS1, and fused it with the C-terminus of JEV NS1, for the purpose of stability, antigenicity, and avoiding autoimmunity associated with DENV NS1 immunization, see Lin, paragraphs [0007] and [0008].  Thus the purpose behind making a chimeric NS1 from DENV and JEV was not to make a multivalent antigen that would induce an immune response against DENV and JEV, rather, it was to induce an immune response against DENV with the C-terminus of JEV NS1 as a sort of structural stabilizer so that a full-length DENV NS1 would not be used (to avoid autoimmune responses associated with NS1 immunization).  Therefore, there is no teaching or fair suggestion in Lin to produce other chimeric flavivirus NS1 proteins.
Kinney et al. (US 2006/0062803 A1, cited in the IDS filed 8/26/2021) discloses chimeric viruses comprising the backbone of an attenuated DENV strain having mutations in its NS1 protein, combined with other flaviviral structural proteins such as C, prM and E from, for example, ZIKV (see Kinney, paragraphs [0012]-[0015] and Table 1 on page 22).  There is no teaching or fair suggestion to make a chimeric DENV/ZIKV NS1 protein.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648